DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, & 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baillcul et al. [US PATENT No.: US 5,973,502].
With regards claims 1 Baillcul discloses a capacitive sensor probe (1, capacitive sensor device (probe), Fig. 1, Col. 2, line 25 & 33), comprising: a metal shell radiator disposed at an extreme end of a sensor assembly (4, a cone – shaped refractory and anticorrosive metal electrode disposed at the extreme end of , Fig. 1, Col. 2, , lines 41-43); a coaxial electrode electrically interconnected to the metal shell radiator (20, coaxial cable, Fig. 1, Col. 2, line 35) the coaxial electrode having a center conductor 
With regards claim 2, Baillcul discloses further including a sensor mount disposed adjacent to the insulator (2, a probe housing, Fig. 1, Col. 2, line 56), the insulator and sensor mount having interior hollow portions with the coaxial electrode extending through the interior hollow portions (Fig. 1).
With regards claim 3, Baillcul discloses the metal shell radiator is cylindrical (4, metal electrode having a flat circular base surface 4a, Fig. 1, Col. 2, lines 40-42 & Col. 4, lines 22-46)
With regards claim 4, Baillcul discloses the metal shell radiator includes a recess that is configured to receive a receptacle press fit into the metal shell radiator (21a, the end of the conductor of 20 is secured in 4, by 17, recess, Fig. 1, Col. 3, lines 35-36) to provide for electrically conductive engagement of other components of the capacitive sensor probe with the metal shell radiator (Col. 3, lines 37-38).
With regards claim 5, Baillcul discloses the coaxial electrode is a coaxial cable (20, coaxial cable, Fig. 1, Col. 2, line 35). 
With regards claim 6, Baillcul discloses a portion of the coaxial cable forming the coaxial electrode (20, coaxial cable, Fig. 1, Col. 2, line 35) is press fit into a receptacle press fit in the metal shell radiator (21a, of the conductor is secured in 4 by the recess thereof 17, Fig. 1, Col. 3, lines 35-36) to provide for electrically conductive engagement of the portion of the coaxial electrode of the capacitive sensor probe with the metal shell radiator (Fig. 1, Col. 3, lines 37-38).
With regards claim 8, Baillcul discloses the insulator is constructed from a material that insulates against at least one of electrical transmission or heat transmission up to approximately 500 degrees Fahrenheit (all materials are chosen in such a manner so they each can withstand very high temperatures of 1300ºC, Col. 3, lines 48-55).
With regards method claims 17-20, the method claims thereof are met by the operation as disclose by Baillcul as cited above in claims 1-8. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by Baillcul et al. [US PATENT No.: US 5,973,502] or, in the alternative, under 35 U.S.C. 103 as obvious over Baillcul.
With regards to claim 7, Baillcul is silent on wherein the insulator has threads that are configured to thread into a portion of the metal shell radiator, however Baillcul does 
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify the welded connection with a screw-thread connection allowing for disassembly for removal and replacement parts).
Claims 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillcul et al. [US PATENT No.: US 5,973,502] in view of Brugger [PG. Pub. No.: US 2015/0027205 A1].
With regards to claim 9, Baillcul discloses the claimed invention as cited above in claim 1, however is silent on the capacitive sensor probe is configured to be disposed within a deep fryer vat such that the capacitive sensor probe is disposed to communicate with a volume of fluid within the deep fryer vat.
Brugger teaches of a capacitive sensor probe (a capacitive measuring sensor, ¶0067) is configured to be disposed within a deep fryer vat such that the capacitive sensor probe is disposed to communicate with a volume of fluid within the deep fryer vat (stationary deep-frying oil sensor 5 is in the form of a capacitive measuring sensor which can be and is used to measure a physical variable dependent on the permittivity of the deep-frying oil 4, Fig. 1, ¶0067).

With regards to claim 11, Baillcul is silent on wherein the capacitive sensor probe is positioned proximate to an inner metallic corner of the deep fryer vat sensing capacitance of a volume of fluid within the deep fryer vat between the capacitive sensor probe and the inner metallic corner of the deep fryer vat, does discloses where conductive surface 4a forms a capacitor with respect to the tip of a rotor blade as this tip 74 passes close to said surface, the capacitance of this capacitor being an inverse function of the clearance D. Moreover, referring now to FIG. 2B, which shows a projection of the blade 73 on the conductive surface 4a, the variable capacitance is proportional to area A of overlap of the conductive surface 4a of the electrode with the projected surface 7 of the blade 73. By connecting the other end of the conductor 21 of the coaxial cable 20 to a circuit 70, or any other equivalent oscillator circuit, this circuit can produce an output signal S which is a function of the capacitance of the capacitor formed by the tip of the blade 74 and the conductive surface 4a. 
 And Brugger teaches of (stationary deep-frying oil sensor 5 is in the form of a capacitive measuring sensor which can be and is used to measure a physical variable dependent on the permittivity of the deep-frying oil 4, Fig. 1, ¶0067).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Baillcul with the capacitive measuring sensor which can be and is used to .
Claims 10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brugger [PG. Pub. No.: US 2015/0027205 A1] in view of Baillcul et al. [US PATENT No.: US 5,973,502] and further in view of Shandross [PG. Pub. No.: US 2006/0185522 A1].
With regards to claim 10, Brugger in view of Baillcul disclose the claimed invention as cited above in claim 9, however is silent on the capacitive sensor probe is in electrical communication with a control system and the sensor and control system are calibrated for determining presence of fluid in the vat.
Shandross teaches a fryer system (¶0025) where in the capacitive sensor disposed within a vat and positioned to communicate with a volume of fluid within the vat  (a respective wall 82 of vat 42 is provided with an elongated indentation128 within which tip portion119 of second sensor 118 extends, Fig.2, ¶0021)) ; and comprising a controller (210, controller, Fig. 5, 0029  controller 210 ) receiving the signal from the sensor electronics representing a capacitive value from the capacitive sensor and transmitting control signals to control Operation of one or more devices based on the Capacitive value If too low of an oil level is present in either vat 42 or even container 50,such as through sensor 110 and  / or sensor 118 ,an alarm (not shown) can sound . In addition, or in the alternative, activation of fryer 2 through start switch156 can be prevented by controller 210, Figs. 2, 5, ¶0029). 

With regards to claim 12, Brugger discloses a capacitive sensor and system (stationary deep-frying oil sensor to be in the form of a capacitive measuring sensor. ¶0024), comprising: a capacitive sensor disposed within a vat and positioned to communicate with a volume of fluid within the vat (5, deep-fry oil sensor, in the form of a capacitive measuring sensor, Fig. 1, ¶0067), where
Baillcu teaches of a capacitive sensor probe (1, capacitive sensor device (probe), Fig. 1, Col. 2, line 25 & 33), having a metal shell radiator disposed at an extreme end of a sensor assembly (4, a cone – shaped refractory and anticorrosive metal electrode disposed at the extreme end of , Fig. 1, Col. 2, , lines 41-43); a coaxial electrode electrically interconnected to the metal shell radiator (20, coaxial cable, Fig. 1, Col. 2, line 35) the coaxial electrode having a center conductor (21, a central conductor, Fig. 1, Col. 2, line 36), a dielectric around the center conductor (19, a compacted mineral powder insulator, Fig. 1, Col. 2, line 37), and an outer conductor (10, metal sleeve, Fig. 1, Col. 2, line 35), the center conductor being in electrical continuity with the metal shell radiator (Fig. 1, Col. 2, lines 7-10); an insulator configured to fit adjacent the metal shell radiator (9, insulating ring having a refractory and anticorrosive properties, Fig. 1, Col. 2, 
Shandross teaches a fryer system (¶0025) where in the capacitive sensor disposed within a vat and positioned to communicate with a volume of fluid within the vat  (a respective wall 82 of vat 42 is provided with an elongated indentation128 within which tip portion119 of second sensor 118 extends, Fig.2, ¶0021)) ; and comprising a controller (210, controller, Fig. 5, 0029  controller 210 ) receiving the signal from the sensor electronics representing a capacitive value from the capacitive sensor and transmitting control signals to control Operation of one or more devices based on the Capacitive value If too low of an oil level is present in either vat 42 or even container 50,such as through sensor 110 and  / or sensor 118 ,an alarm (not shown) can sound . In addition, or in the alternative, activation of fryer 2 through start switch156 can be prevented by controller 210, Figs. 2, 5, ¶0029). 
At the time of the invent it would have been obvious to one of ordinary skill in the art to have included the system here in the capacitive sensor disposed within a vat and 
With regards claim 13, Brugger in view of Baillcul where Brugger discloses the controller allows operation of the one or more devices when the signal received from the capacitive sensor is representative of fluid being disposed within the vat at or above a level of the capacitive sensor (5, deep frying oil sensor is immersed into 4, the deep frying oil, 0055, where 8, data interface can be used to receive a reference value via 9, a data connection during measurement operation of the unit, Fig. 1, ¶0055-0057).
With regards to claim 14, Brugger in view of Baillcul disclose the claimed invention as cited above in claim 12, however is silent on wherein the controller prevents operation of the one or more devices when the signal received from the capacitive sensor is representative of fluid not being disposed within the vat at or above a level of the capacitive sensor.
Shandross teaches in connection with the operation of fryer 2, a CPU 210 is interconnected through a power supply 213 which is preferably represented by a standard AC electrical outlet. With main switch 154 positioned in the "COOK" position, CPU 210 can control heating unit 70 to heat the cooking oil provided within vat 42. The temperature of the cooking oil is relayed to CPU 210 through thermocouple 110. In order to provide the reduced cook time, the temperature of the cooking oil in accordance with the present invention is provided in the range of 380.degree.-
With regards claim 15, Brugger in view of Baillcul disclose the claimed invention as cited above in claim 12, however is silent on wherein the capacitive sensor is positioned proximate to an inner metallic corner of the deep fryer vat sensing capacitance of a volume of fluid within the deep fryer vat between the capacitive sensor and the inner metallic corner of the deep fryer vat.
Shandross teaches the capacitive sensor is positioned proximate to an inner metallic corner of the deep fryer vat sensing capacitance of a volume of fluid within the deep fryer vat between the capacitive sensor and the inner metallic corner of the deep fryer vat (Fig. 3, ¶0021).
With regards claim 16, Baillcul discloses wherein the insulator is constructed from a material that insulates against at least one of electrical transmission or heat transmission up to approximately 500 degrees Fahrenheit (all materials are chosen in such a manner so they each can withstand very high temperatures of 1300ºC, Col. 3, lines 48-55). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852